Rhodes, C. J.,
delivered the opinion of the Court, Sprague, J., and Wallace J., concurring;
The respondent has filed a petition for the modification of the judgment. The desired modification could not be made consistently with the practice of this Court, until after rehearing had been granted. The petition is, in effect, a *582petition for re-hearing, and this is forbidden by Bule 20 of the Court.
The clerk is directed to-strike the petition from the files of the Court.
Crockett, J., and Temple,. J., expressed no opinion